Citation Nr: 1824344	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to August 1967.  In addition to being stationed at Camp Lejeune during active service, the Veteran lived on the base as a military dependent for an additional period.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bladder cancer.

2.  The Veteran was stationed at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, for a period greater than 30 days.

3.  The Veteran's bladder cancer was manifested to a compensable degree after her discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C. §§ 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 

Service Connection

The Veteran is seeking entitlement to service connection for bladder cancer, as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

The Board finds that service connection is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(f) (2017).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307  and 3.309 to allow presumptive service connection for certain enumerated diseases related to exposure to contaminated drinking water at the U.S. Marine Corps Base Camp Lejeune. Under the new regulations, a veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2017)(amended March 14, 2017). 

Veterans meeting the above regulations will be awarded service connection for the following diseases, even though there is no record of such disease during service, subject to the rebuttable presumption provisions of § 3.307(d): 1) kidney cancer; 2) liver cancer; 3) Non-Hodgkin's lymphoma; 4) adult leukemia; 5) multiple myeloma; 6) Parkinson's disease; 7) aplastic anemia and other myelodysplastic syndromes; and 8) bladder cancer. 38 C.F.R. § 3.309 (f) (2017) (amended March 14, 2017).  The rule applies to all claims pending before the finalization of the rule on March 14, 2017, as here.

In this case, after reviewing all evidence currently of record, the Board determines that service connection for bladder cancer is warranted.   As an initial matter, the Veteran's service personnel records show that she had active service at Camp Lejeune from January 1965 to November 1966.  Accordingly, exposure to contaminated water therein is conceded.  Next, the Veteran has a current diagnosis of bladder cancer, as detailed in a medical record dated August 2002.  Notably, the Veteran has presented with microscopic hematuria during the appeal period.  Therefore, while an August 2011 surveillance cystoscopy shows no recurrence of her cancer, a current disability is conceded.  Finally, it appears that the Veteran's bladder cancer was compensably disabling at the time it was diagnosed, as the August 2002 report mentions a bladder tumor excision.   See 38 C.F.R. § 3.307 (a)(6)(ii) (2017); §3.309(f)(8); §4.115b, Diagnostic Code 7528.
 
In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bladder cancer, on a presumptive basis, have been met.  



ORDER

Entitlement to service connection for bladder cancer, as due to exposure to contaminated water at Camp Lejeune, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


